Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of February 18, 2016, by and between Enable Midstream Partners, LP, a
Delaware limited partnership (the “Partnership”), and CenterPoint Energy, Inc.,
a Texas corporation (the “Initial Holder”). The Partnership and the Initial
Holder are referred to collectively herein as the “Parties.”

WHEREAS, this Agreement is made in connection with the closing of the issuance
and sale of the Purchased Units (as defined below) pursuant to the Purchase
Agreement, dated as of January 28, 2016 (the date of such closing, the “Closing
Date”), by and between the Partnership and the Initial Holder (the “Purchase
Agreement”);

WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Initial Holder pursuant to
the Purchase Agreement; and

WHEREAS, it is a condition to the obligations of the Initial Holder under the
Purchase Agreement that this Agreement be executed and delivered by both Parties
hereto.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Parties hereby agree
as follows:

1. Definitions.

(a) As used in this Agreement, the following terms shall have the respective
meanings set forth in this Section 1:

“Adverse Disclosure” means public disclosure of material non-public information
relating to a significant transaction, which disclosure (i) would be required to
be made in any Registration Statement filed with the Commission by the
Partnership so that such Registration Statement would not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; (ii)
would not be required to be made at such time but for the filing of such
Registration Statement; and (iii) would, in the good faith judgment of the
Partnership’s Board of Directors, have a material adverse effect upon the
Partnership’s ability to complete such significant transaction or upon the terms
on which such significant transaction could be completed.

“Affiliate” has the meaning set forth in the Partnership Agreement.

“Agreement” has the meaning set forth in the preamble.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405.



--------------------------------------------------------------------------------

“Blackout Period” means any “black-out” period during which directors and
executive officers of the Partnership are not permitted to trade under the
insider trading policy of the Partnership then in effect.

“Board of Directors” has the meaning set forth in the Partnership Agreement.

“Business Day” has the meaning set forth in the Partnership Agreement.

“Closing Date” has the meaning set forth in the Recitals of this Agreement.

“Commission” means the Securities and Exchange Commission.

“Common Piggyback Notice” has the meaning set forth in Section 2(b)(i).

“Common Piggyback Registration” has the meaning set forth in Section 2(b)(i).

“Common Piggyback Request” has the meaning set forth in Section 2(b)(i).

“Common Units” has the meaning set forth in the Partnership Agreement.

“Conflicts Committee” has the meaning set forth in the Partnership Agreement.

“Demand Notice” has the meaning set forth in Section 2(a)(i).

“Demand Registration” has the meaning set forth in Section 2(a)(i).

“Effective Date” means the time and date that a Registration Statement is first
declared effective by the Commission or otherwise becomes effective.

“Effectiveness Period” has the meaning set forth in Section 2(a)(ii).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Registration Rights Agreement” means the Registration Rights Agreement
dated as of May 1, 2013 by and among the Partnership, CenterPoint Energy
Resources Corp., OGE Enogex Holdings LLC, and Enogex Holdings LLC.

“General Partner” has the meaning set forth in the Partnership Agreement.

“Group Member” has the meaning set forth in the Partnership Agreement.

“Holder” means (i) the Initial Holder who holds Registrable Securities; or
(ii) any holder of Registrable Securities to whom the registration rights
conferred by this Agreement have been transferred in compliance with
Section 8(g) hereof.

“Indemnified Persons” has the meaning set forth in Section 5(a).

“Initial Holder” has the meaning set forth in the preamble.

 

2



--------------------------------------------------------------------------------

“Initiating Holder” has the meaning set forth in Section 2(a)(i).

“Losses” has the meaning set forth in Section 5(a).

“New Common Unit Holder” has the meaning set forth in Section 7.

“Other Holders” has the meaning set forth in Section 2(a)(v).

“Other Preferred Unit” means any other Preferred Units issued upon certain
transfers of the Series A Preferred Units in accordance with the terms of the
Partnership Agreement.

“Other Registrable Securities” has the meaning set forth in Section 2(a)(v).

“Parity Holders” means holders of Parity Securities (as defined in the
Partnership Agreement) the issuance of which is not subject to approval by the
holders of Series A Preferred Units or Series B Preferred Units under Section
16.5(b)(ii)(x) and Section 17.5(b)(ii)(x), respectively, of the Partnership
Agreement.

“Parties” has the meaning set forth in the preamble.

“Partnership” has the meaning set forth in the preamble.

“Partnership Agreement” means the Third Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the date hereof, as it may
be further amended, supplemented or restated from time to time.

“Partnership Group” has the meaning set forth in the Partnership Agreement.

“Partnership Interest” has the meaning set forth in the Partnership Agreement.

“Person” has the meaning set forth in the Partnership Agreement.

“Piggyback Notice” means a Common Piggyback Notice and/or a Preferred Piggyback
Notice.

“Piggyback Registration” means a Common Piggyback Registration and/or a
Preferred Piggyback Registration.

“Piggyback Request” means a Common Piggyback Request and/or a Preferred
Piggyback Request.

“Preferred Piggyback Notice” has the meaning set forth in Section 2(b)(ii).

“Preferred Piggyback Registration” has the meaning set forth in
Section 2(b)(ii).

“Preferred Piggyback Request” has the meaning set forth in Section 2(b)(ii).

“Preferred Unit” has the meaning set forth in the Partnership Agreement.

 

3



--------------------------------------------------------------------------------

“Proceeding” means any action, claim, suit, proceeding or investigation
(including a preliminary investigation or partial proceeding, such as a
deposition) pending or known to the Partnership to be threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A, Rule 430B or Rule 430C promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all information
incorporated by reference or deemed to be incorporated by reference in such
Prospectus.

“Purchase Agreement” has the meaning set forth in the Recitals of this
Agreement.

“Purchased Units” means the Series A Preferred Units to be issued and sold to
the Initial Holder pursuant to the Purchase Agreement.

“Registrable Securities” means the (i) Series A Preferred Units, (ii) the Series
B Preferred Units issued upon certain transfers of the Series A Preferred Units
in accordance with the terms of the Partnership Agreement, (iii) the Other
Preferred Units issued upon certain transfers of the Series A Preferred Units in
accordance with the terms of the Partnership Agreement, and (iv) the Common
Units issued or issuable upon the conversion of the Series A Preferred Units,
the Series B Preferred Units or the Other Preferred Units; provided, however,
that “Registrable Securities” shall not include any such securities (i) that
have been sold or disposed of in accordance with an effective Registration
Statement covering such Registrable Securities; (ii) that are held by any Group
Member; (iii) that have been sold or disposed of in accordance with Rule 144; or
(iv) that have been sold or disposed of in a private transaction in which the
registration rights conferred by this Agreement have not been transferred in
compliance with Section 8(g) hereof.

“Registration Expenses” has the meaning set forth in Section 4.

“Registration Statement” means a registration statement in the form required to
register the sale or resale of the Registrable Securities under the Securities
Act, and including any Prospectus, amendments and supplements to each such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all information incorporated by reference
or deemed to be incorporated by reference in such registration statement (other
than a registration statement relating solely to an employee benefit plan, an
offering relating to a transaction on Form S-4 or an offering on any
registration statement form that does not permit secondary sales).

“Rule 144”, “Rule 158”, “Rule 405”, “Rule 415”, “Rule 424”, “Rule 430A”, “Rule
430B” and “Rule 430C” mean, in each case, such rule promulgated by the
Commission pursuant to the Securities Act, as such rule may be amended from time
to time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same effect as such rule.

“Securities Act” means the Securities Act of 1933, as amended.

 

4



--------------------------------------------------------------------------------

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities and,
except as provided herein, fees and disbursements of counsel or any other
advisor for any Holder.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to the procedures set forth herein.

“Series A Preferred Unit” has the meaning set forth in the Partnership
Agreement.

“Series B Preferred Unit” has the meaning set forth in the Partnership
Agreement.

“Shelf Registration Statement” means a “shelf” Registration Statement providing
for the registration of, and the sale on a continuous or delayed basis by the
Holders, of the Registrable Securities pursuant to Rule 415.

“Suspension” has the meaning set forth in Section 2(c)(iii).

“Trading Market” means the principal national securities exchange on which the
Series A Preferred Units, Series B Preferred Units, Other Preferred Units or
Common Units issued upon conversion of Series A Preferred Units, Series B
Preferred Units or Other Preferred Units are or will be listed or admitted to
trading, as determined by the Board of Directors.

“Transaction Documents” means, collectively, this Agreement, the Partnership
Agreement, the Purchase Agreement and any and all other agreements or
instruments executed and delivered by the Partnership or the Initial Holder
hereunder or thereunder.

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.

(b) The following rules of construction will govern the interpretation of this
Agreement: (i) “days,” “months,” and “years” will mean calendar days, months and
years unless otherwise indicated; (ii) “include,” “includes” and “including”
shall be deemed to be followed by the words “without limitation”; (iii) article
and section titles do not affect interpretation; (iv) “hereof,” “herein,” and
“hereunder” and words of similar meaning refer to this Agreement as a whole and
not to any particular provision of this Agreement; (v) “$” means United States
dollars; and (vi) the schedules and annexes attached to this Agreement are
hereby incorporated by reference into this Agreement and form part hereof.

(c) The Parties have participated jointly in the negotiation and drafting of
this Agreement. No provision of this Agreement will be interpreted in favor of,
or against, any of the Parties by reason of the extent to which any such Party
or its counsel participated in the drafting thereof or by reason of the extent
to which any such provision is inconsistent with any prior draft of this
Agreement, and no rule of strict construction will be applied against any Party.
This Agreement will not be interpreted or construed to require any Person to
take any action, or fail to take any action, if to do so would violate any
applicable law.

 

5



--------------------------------------------------------------------------------

2. Registration.

(a) Demand Registration Rights.

(i) Any Holder that holds Registrable Securities (the “Initiating Holder”) shall
have the option and right, exercisable by delivering a written notice to the
Partnership (a “Demand Notice”), to require the Partnership to, pursuant to the
terms of and subject to the limitations contained in this Agreement, prepare and
file with the Commission a Registration Statement registering the offering and
sale of all or any portion of such Holder’s Registrable Securities, which may,
at the option of the Initiating Holder, be a Shelf Registration Statement (the
“Demand Registration”).

(ii) Within 15 Business Days of the receipt of the Demand Notice, the
Partnership shall give written notice of such Demand Notice to all other Holders
that hold the same class of securities as the Registrable Securities and shall,
subject to the limitations of this Section 2(a), use reasonable best efforts to
file a Registration Statement covering all of the Registrable Securities that
such Holders shall in writing request (such request to be given to the
Partnership within ten Business Days of written receipt of such notice of the
Demand Notice given by the Partnership pursuant to this Section 2(a)(ii)) to be
included in such Demand Registration as promptly as reasonably practicable as
directed by the Initiating Holder in accordance with the terms and conditions of
the Demand Notice and use reasonable best efforts to cause such Registration
Statement to become effective under the Securities Act and remain effective
under the Securities Act for not less than six months following the Effective
Date or such longer period ending when all Registrable Securities covered by
such Registration Statement have been sold (the “Effectiveness Period”).

(iii) Subject to the other limitations contained in this Agreement, the
Partnership shall not be obligated hereunder to effect more than five Demand
Registrations pursuant to Section 2(a)(i).

(iv) Notwithstanding any other provision of this Section 2(a), the Partnership
shall not be required to effect a registration or file a Registration Statement
pursuant to this Section 2(a): (A) during the period starting with notice to the
Holder of the intent to file a Registration Statement under Sections 2(a)(ii) or
2(b)(i) (which shall occur no earlier than 60 days prior to a good faith
estimate, with the approval of the Board of Directors, of the date of filing of
such Registration Statement) and ending on a date 90 days after the effective
date of, a Partnership-initiated registration; provided that the Partnership
uses reasonable best efforts to cause such registration statement to become
effective; (B) for a period of up to 90 days after the date of a Demand Notice
for registration pursuant to this Section 2(a) if at the time of such request
the Partnership is currently engaged in a self-tender or exchange offer and the
filing of a Registration Statement would cause a violation of the Exchange Act;
(C) for a period of up to 90 days, if the Conflicts Committee, proceeding in
good faith, determines that the filing of a Registration Statement would require
an Adverse Disclosure; (D) if the anticipated aggregate offering price of all
Registrable Securities requested to be registered or offered by the Initiating
Holder is less than $20 million; (E) for the duration of any Blackout Period,
following its delivery of written notice thereof to the Holders or (F) if, in
the Partnership’s good faith judgment, it is not feasible for the Partnership to
effect a registration or file a Registration Statement because audited or pro
forma financial statements that are required by the Securities Act to be
included in any related registration statement or prospectus are then
unavailable, until

 

6



--------------------------------------------------------------------------------

such time as such financial statements are completed or obtained by the
Partnership, provided that the Partnership shall use its reasonable best efforts
to complete or obtain such financial statements as promptly as reasonably
practicable; provided, that, in such event, the Holders requesting such Demand
Registration may withdraw such request and, if withdrawn, such request will not
count as one of the permitted Demand Registrations hereunder and the Partnership
will pay all expenses (including reasonable attorneys fees) in connection with
such registrations; provided, further, that the Partnership may delay a Demand
Registration hereunder only once in any 12-month period.

(v) Notwithstanding any other provision of this Section 2(a), if (A) the Holders
intend to distribute the Registrable Securities covered by a Demand Registration
by means of an underwritten public offering and (B) the managing underwriter or
managing underwriters of such offering advise the Partnership in writing that,
in their opinion, the inclusion of all of such Holders’ Registrable Securities
and all securities (“Other Registrable Securities”) of any other Persons who
have been granted applicable registration rights (the “Other Holders”) in the
subject Registration Statement would have a material adverse effect on the
marketability of the offering, then the Partnership shall so advise all Holders
of such Registrable Securities and Other Holders of Other Registrable Securities
that would otherwise be underwritten pursuant hereto, and the number of such
securities that may be included in the underwriting shall be reduced to equal
the number of such securities that such managing underwriter or managing
underwriters advise the Partnership can be sold without having such material
adverse effect. The aggregate number of such securities to be included in such
Demand Registration as a result of the reduction described in the immediately
preceding sentence shall be allocated (I) first, to the extent applicable, in
accordance with the Existing Registration Rights Agreement, (II) second, among
the Holders and the Parity Holders not a party to the Existing Registration
Rights Agreement seeking to include such securities in the underwriting, with
each such holder being reduced pro rata, based on the percentage derived by
dividing (x) the number of such securities owned by such holder by (y) the total
number of such securities owned by such holders seeking to include such
securities in the underwriting and (III) third, among the Other Holders not
included in (I) or (II) above seeking to include such securities in the
underwriting, with each such holder being reduced pro rata, based on the
percentage derived by dividing (x) the number of such securities owned by such
holder by (y) the total number of such securities owned by such holders seeking
to include such securities in the underwriting. Any Registrable Securities
excluded or withdrawn from such underwriting shall be withdrawn from the
registration.

(vi) The Partnership may include in any such Demand Registration other
Partnership securities for sale for its own account or for other Holders as
provided herein; provided that if the managing underwriter for the offering
determines that the number of securities proposed to be offered in such offering
would have a material adverse effect on the marketability of such offering, then
the Registrable Securities to be sold by the Holders shall be included in such
registration before any Partnership securities proposed to be sold for the
account of the Partnership or any other Person.

(vii) Subject to the limitations contained in this Agreement, the Partnership
shall effect any Demand Registration on Form S-3 (except if the Partnership is
not then eligible to register for resale the Registrable Securities on Form S-3,
in which case such Demand Registration shall be effected on another appropriate
form for such purpose pursuant to the

 

7



--------------------------------------------------------------------------------

Securities Act) and if the Partnership is at the time of its receipt of a Demand
Notice a WKSI, the Demand Registration for any offering and selling of
Registrable Securities through a firm commitment underwriting shall be effected
pursuant to an Automatic Shelf Registration Statement, which shall be on Form
S-3 or any equivalent or successor form under the Securities Act (if available
to the Partnership).

(viii) Without limiting Section 3, in connection with any Demand Registration
pursuant to and in accordance with this Section 2(a), the Partnership shall
(A) promptly prepare and file or cause to be prepared and filed: (1) such
additional forms, amendments, supplements, prospectuses, certificates, letters,
opinions and other documents, as may be necessary or advisable to register or
qualify the securities subject to such Demand Registration, including under the
securities laws of such states as the Holders shall reasonably request;
provided, however, that no such qualification shall be required in any
jurisdiction where, as a result thereof, the Partnership would become subject to
general service of process or to taxation or qualification to do business in
such jurisdiction solely as a result of registration and (2) such forms,
supplements, prospectuses, certificates, letters, opinions and other documents
as may be necessary to apply for listing or to list the Registrable Securities
subject to such Demand Registration on the Trading Market and (B) do any and all
other acts and things that may be necessary or appropriate or reasonably
requested by the Holders to enable the Holders to consummate a public sale of
such Registrable Securities in accordance with the intended timing and method or
methods of distribution thereof.

(ix) In the event a Holder transfers Registrable Securities included on a
Registration Statement and such Registrable Securities remain Registrable
Securities following such transfer, at the request of such Holder, the
Partnership shall amend or supplement such Registration Statement or related
Prospectus as may be necessary in order to enable such transferee to offer and
sell such Registrable Securities pursuant to such Registration Statement.

(b) Piggyback Registration.

(i) If the Partnership shall at any time, following conversion of Series A
Preferred Units, Series B Preferred Units or Other Preferred Units into Common
Units, propose to file a Registration Statement, other than pursuant to a Demand
Registration, for an offering of Common Units for cash (whether in connection
with a public offering of Common Units by the Partnership, a public offering of
Common Units by unitholders, or both, but excluding an offering relating solely
to an employee benefit plan, an offering relating to a transaction on Form S-4
or an offering on any registration statement form that does not permit secondary
sales), the Partnership shall promptly notify all Holders of such proposal
reasonably in advance of (and in any event at least ten Business Days before)
the anticipated initial filing date of such Registration Statement (the “Common
Piggyback Notice”). The Common Piggyback Notice shall offer the Holders the
opportunity to include for registration in such Registration Statement the
number of Common Units constituting Registrable Securities as they may request
(a “Common Piggyback Registration”). The Partnership shall use reasonable best
efforts to include in each such Common Piggyback Registration such Common Units
constituting Registrable Securities for which the Partnership has received
written requests within five Business Days after mailing of the Common Piggyback
Notice (“Common Piggyback Request”) for inclusion therein. If a Holder decides
not to include all of its Common Units constituting Registrable Securities in
any

 

8



--------------------------------------------------------------------------------

Registration Statement thereafter filed by the Partnership, such Holder shall
nevertheless continue to have the right to include any Registrable Securities in
any subsequent registration statement or registration statements as may be filed
by the Partnership with respect to offerings of Common Units, all upon the terms
and conditions set forth herein.

(ii) If the Partnership shall at any time propose to file a Registration
Statement, other than pursuant to a Demand Registration, for an offering of
Series A Preferred Units, Series B Preferred Units or Other Preferred Units for
cash (whether in connection with a public offering of Series A Preferred Units,
Series B Preferred Units or Other Preferred Units by the Partnership, a public
offering of Series A Preferred Units, Series B Preferred Units or Other
Preferred Units by unitholders, or both, but excluding an offering relating
solely to an employee benefit plan, an offering relating to a transaction on
Form S-4 or an offering on any registration statement form that does not permit
secondary sales), the Partnership shall promptly notify all Holders of the
applicable series of such proposal reasonably in advance of (and in any event at
least ten Business Days before) the anticipated initial filing date of such
Registration Statement (the “Preferred Piggyback Notice”). The Preferred
Piggyback Notice shall offer such Holders the opportunity to include for
registration in such Registration Statement the number of Series A Preferred
Units, Series B Preferred Units or Other Preferred Units, as applicable,
constituting Registrable Securities as they may request (a “Preferred Piggyback
Registration”). The Partnership shall use reasonable best efforts to include in
each such Preferred Piggyback Registration such Series A Preferred Units, Series
B Preferred Units or Other Preferred Units, as applicable, constituting
Registrable Securities for which the Partnership has received written requests
within five Business Days after mailing of the Preferred Piggyback Notice
(“Preferred Piggyback Request”) for inclusion therein. If a Holder decides not
to include all of its Series A Preferred Units, Series B Preferred Units or
Other Preferred Units, as applicable, constituting Registrable Securities in any
Registration Statement thereafter filed by the Partnership for the series being
so registered, such Holder shall nevertheless continue to have the right to
include such Registrable Securities in any subsequent registration statement or
registration statements as may be filed by the Partnership with respect to
offerings of Series A Preferred Units, Series B Preferred Units or Other
Preferred Units, as applicable, all upon the terms and conditions set forth
herein.

(iii) If the Registration Statement under which the Partnership gives notice
under this Section 2(b) is for an underwritten offering, the Partnership shall
so advise the applicable Holders of Registrable Securities. In such event, the
right of any Holder to be included in a registration pursuant to this
Section 2(b) shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s applicable Registrable
Securities in the underwriting to the extent provided herein. If the managing
underwriter or managing underwriters of such offering advise the Partnership
that, in their opinion, the inclusion of all of such Holders’ applicable
Registrable Securities and all the Other Holders’ applicable Other Registrable
Securities in the subject Registration Statement would have a material adverse
effect on the marketability of the offering, then the Partnership shall so
advise all Holders of applicable Registrable Securities and Other Holders of
applicable Other Registrable Securities that would otherwise be underwritten
pursuant hereto, and the number of such securities that may be included in the
underwriting shall be reduced to equal the number of such securities that such
managing underwriter or managing underwriters advise the Partnership can be sold
without having such material adverse effect. The aggregate number of such

 

9



--------------------------------------------------------------------------------

securities to be included in such Piggyback Registration as a result of the
reduction described in the immediately preceding sentence shall be allocated (I)
first, to the extent applicable, in accordance with the Existing Registration
Rights Agreement, (II) second, among the Holders and the Parity Holders not a
party to the Existing Registration Rights Agreement seeking to include such
securities in the underwriting, with each such holder being reduced pro rata,
based on the percentage derived by dividing (x) the number of such securities
owned by such holder by (y) the total number of such securities owned by such
holders seeking to include such securities in the underwriting and (III) third,
among the Other Holders not included in (I) or (II) above seeking to include
such securities in the underwriting, with each such holder being reduced pro
rata, based on the percentage derived by dividing (x) the number of such
securities owned by such holder by (y) the total number of such securities owned
by such holders seeking to include such securities in the underwriting. If any
Holder disapproves of the terms of any such underwriting, such Holder may elect
to withdraw therefrom by written notice to the Partnership and the managing
underwriter(s) delivered on or prior to the time of pricing of such
offering. For the avoidance of doubt, the securities to be sold for the account
of the Partnership pursuant to this Section 2(b) shall be included in such
underwriting before any Registrable Securities to be sold by any Holders or any
other Person. Any Registrable Securities excluded or withdrawn from such
underwriting shall be withdrawn from the registration.

(iv) The Partnership shall have the right to terminate or withdraw any
registration initiated by it under this Section 2(b) prior to the Effective Date
of such Registration Statement whether or not any Holder has elected to include
Registrable Securities in such Registration Statement. The registration expenses
of such withdrawn registration (including reasonable attorneys fees of the
Holders that elected to include Registrable Securities in such Registration
Statement) shall be borne by the Partnership in accordance with Section 4
hereof.

(c) General Provisions.

(i) All registration rights granted under this Section 2 shall continue to be
applicable with respect to any Holder for so long as may be required for each
such Holder to sell all of the Registrable Securities held by such Holder as
provided in this Agreement.

(ii) Any Demand Notice or Piggyback Request shall (i) specify the Registrable
Securities intended to be offered and sold by the Holder making the request,
(ii) express such Holder’s present intent to offer such Registrable Securities
for distribution, (iii) describe the nature or method of the proposed offer and
sale of Registrable Securities, and (iv) contain the undertaking of such Holder
to provide all such information and materials and take all action as may
reasonably be required in order to permit the Partnership to comply with all
applicable requirements in connection with the registration of such Registrable
Securities.

(iii) Other than the Existing Registration Rights Agreement, the Partnership has
not entered into any agreement which (a) conflicts with the provisions hereof in
any material respect or (b) would allow any Holder to include Registrable
Securities in any Registration Statement filed by the Partnership on a basis
that is superior or more favorable in any material respect to the rights granted
to the Holders hereunder.

 

10



--------------------------------------------------------------------------------

(iv) Notwithstanding any provision of this Agreement to the contrary, the
Partnership may voluntarily suspend the effectiveness of any Shelf Registration
Statement or may otherwise require the discontinuance of offers under the Shelf
Registration Statement for a period of up to 90 days if the Conflicts Committee,
proceeding in good faith, determines the offering of any Registrable Securities
pursuant to such Shelf Registration Statement would require an Adverse
Disclosure (a “Suspension”); provided, however, that in no event shall the
Partnership effect Suspensions under this Section 2(c)(iii) for more than an
aggregate of 90 days in any 12-month period. The Partnership shall notify each
Holder eligible to sell Registrable Securities under such Shelf Registration
Statement promptly of any Suspensions and, upon receipt of such notice, each
such Holder shall forthwith discontinue disposition of such Registrable
Securities under such Shelf Registration Statement until such Holder’s receipt
of the copies of the supplemental Prospectus or amended Shelf Registration
Statement or until it is advised in writing by the Partnership that the use of
the applicable Prospectus may be resumed, and, in either case, has received
copies of any additional or supplemental filings that are incorporated or deemed
to be incorporated by reference in such Shelf Registration Statement. In
addition, the Partnership shall promptly notify each Holder of the termination
or lifting of any such Suspension.

3. Registration Procedures. The procedures to be followed by the Partnership and
each Holder electing to sell Registrable Securities included in a Registration
Statement pursuant to this Agreement, and the respective rights and obligations
of the Partnership and such Holders, with respect to the preparation, filing and
effectiveness of such Registration Statement, are as follows:

(a) The Partnership will, at least five Business Days prior to the anticipated
filing of a Registration Statement or any related Prospectus or any amendment or
supplement thereto (other than amendments and supplements filed principally for
the purpose of naming Holders and providing information with respect thereto),
(i) furnish to such Holders copies of all such documents proposed to be filed
and (ii) give good faith consideration to such comments as any Holder reasonably
shall propose.

(b) The Partnership will use reasonable best efforts to (i) prepare and file
with the Commission such amendments, including post-effective amendments, and
supplements to each Registration Statement and the Prospectus used in connection
therewith as may be necessary under applicable law to keep such Registration
Statement continuously effective with respect to the disposition of all
Registrable Securities covered thereby for its Effectiveness Period and, subject
to the limitations contained in this Agreement, prepare and file with the
Commission such additional Registration Statements in order to register for
resale under the Securities Act all of the Registrable Securities held by the
applicable Holders; (ii) cause the related Prospectus to be amended or
supplemented by any required prospectus supplement, and as so supplemented or
amended to be filed pursuant to Rule 424; and (iii) respond to any comments
received from the Commission with respect to each Registration Statement or any
amendment thereto and provide such Holders true and complete copies of all
correspondence from and to the Commission relating to such Registration
Statement that pertains to such Holders as Selling Holders.

 

11



--------------------------------------------------------------------------------

(c) The Partnership will comply in all material respects with the provisions of
the Securities Act and the Exchange Act with respect to the Registration
Statements and the disposition of all Registrable Securities covered by each
Registration Statement.

(d) The Partnership will use reasonable best efforts to notify such Holders
promptly: (i)(A) when the Commission notifies the Partnership whether there will
be a “review” of such Registration Statement and whenever the Commission
comments in writing on such Registration Statement (in which case the
Partnership shall provide true and complete copies thereof and all written
responses thereto to each of such Holders and in good faith consider such
Holder’s comments in the Registration Statement); and (B) with respect to each
Registration Statement or any post-effective amendment thereto, when the same
has been declared effective; (ii) of any request by the Commission or any other
federal or state governmental authority for amendments or supplements to a
Registration Statement or Prospectus or for additional information that pertains
to such Holders as sellers of Registrable Securities; (iii) of the issuance by
the Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Partnership of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of (but not the nature or details concerning)
any event or passage of time that makes any statement made in such Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (provided, however, that no notice by the Partnership
shall be required pursuant to this clause (v) in the event that the Partnership
either promptly files a prospectus supplement to update the Prospectus or a Form
8-K or other appropriate Exchange Act report that is incorporated by reference
into the Registration Statement, which in either case, contains the requisite
information that results in such Registration Statement no longer containing any
untrue statement of material fact or omitting to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading).

(e) The Partnership will use reasonable best efforts to avoid the issuance of,
or, if issued, obtain the withdrawal of (i) any order suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable time, or if
any such order or suspension is made effective during any Suspension period, at
the earliest practicable time after the Suspension period is over.

(f) During the Effectiveness Period, the Partnership will furnish to each such
Holder, without charge, at least one conformed copy of each Registration
Statement and each amendment thereto and all exhibits to the extent requested by
such Holder (including those incorporated by reference) promptly after the
filing of such documents with the Commission; provided, that the Partnership
will not have any obligation to provide any document pursuant to this clause
that is available on the Commission’s EDGAR system.

 

12



--------------------------------------------------------------------------------

(g) The Partnership will promptly deliver to each Holder, without charge, as
many copies of each Prospectus or Prospectuses (including each form of
Prospectus) and each amendment or supplement thereto as such Holder may
reasonably request during the Effectiveness Period. The Partnership consents to
the use of such Prospectus and each amendment or supplement thereto by each of
the Selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto.

(h) Upon written notice by a Holder to the Partnership, the Partnership will use
reasonable best efforts to cause all Registrable Securities registered pursuant
to this Agreement to be listed on the Trading Market and will use reasonable
best efforts to provide a transfer agent and registrar for Registrable
Securities covered by a Registration Statement not later than the Effective Date
of such Registration Statement and for as long as Registrable Securities covered
by a Registration Statement remain outstanding.

(i) The Partnership will cooperate with such Holders to facilitate the timely
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a Registration Statement, which
certificates shall be free of all restrictive legends indicating that the
Registrable Securities are unregistered or unqualified for resale under the
Securities Act, Exchange Act or other applicable securities laws, and to enable
such Registrable Securities to be in such denominations and registered in such
names as any such Holder may request in writing.

(j) Upon the occurrence of any event contemplated by Section 3(d)(v), as
promptly as reasonably possible, the Partnership will prepare a supplement or
amendment, including a post-effective amendment, if required by applicable law,
to the affected Registration Statement or a supplement to the related Prospectus
or any document incorporated or deemed to be incorporated therein by reference,
and file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(k) Such Holders may distribute the Registrable Securities by means of an
underwritten offering; provided that (i) such Holders provide written notice to
the Partnership of their intention to distribute Registrable Securities by means
of an underwritten offering, (ii) the right of any Holder to include such
Holder’s Registrable Securities in such registration shall be conditioned upon
such Holder’s participation in such underwriting and the inclusion of such
Holder’s Registrable Securities in the underwriting to the extent provided
herein, (iii) the managing underwriter or managing underwriters thereof shall be
subject to the approval of the Partnership (which shall not be unreasonably
withheld), (iv) each Holder participating in such underwritten offering agrees
to enter into an underwriting agreement in customary form and sell such Holder’s
Registrable Securities on the basis provided in any reasonable underwriting
arrangements approved by the Partnership and (v) each Holder participating in
such underwritten

 

13



--------------------------------------------------------------------------------

offering completes and executes all questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents reasonably and
customarily required under the terms of such underwriting arrangements,
provided, that, no Holder included in any underwritten registration shall be
required to make any representations or warranties to the Partnership or the
underwriters (other than representations and warranties regarding such Holder)
or to undertake any indemnification obligations to the Partnership or the
underwriters except as provided in Section 5. The Partnership hereby agrees with
each Holder that, in connection with any underwritten offering in accordance
with the terms hereof, it will negotiate in good faith and execute all
indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements, including using reasonable
best efforts to procure customary legal opinions and auditor “comfort” letters.

(l) In the event such Holders seek to complete an underwritten offering, for a
reasonable period prior to the filing of any Registration Statement and
throughout the Effectiveness Period, the Partnership will make available upon
reasonable notice at the Partnership’s principal place of business or such other
reasonable place for inspection by the Selling Holder and the managing
underwriter or managing underwriters selected in accordance with Section 3(k)
such financial and other information and books and records of the Partnership,
and cause the officers, employees, counsel and independent certified public
accountants of the Partnership to respond to such inquiries, as shall be
reasonably necessary (and in the case of counsel, not violate an attorney-client
privilege in such counsel’s reasonable belief) to conduct a reasonable
investigation within the meaning of Section 11 of the Securities Act.

(m) In connection with any registration of Registrable Securities pursuant to
this Agreement, the Partnership will take such reasonable best actions as are
necessary or advisable in order to expedite or facilitate the disposition of
Registrable Securities by such Holders, including using reasonable best efforts
to cause appropriate officers and employees to be available, on a customary
basis and upon reasonable notice, to meet with prospective investors in
presentations, meetings and road shows.

(n) The Partnership will have no obligation to include in a Registration
Statement or Piggyback Registration Registrable Securities of a Holder who has
failed to timely furnish such information requested in writing by the
Partnership no less than 10 days prior to the effective date of the Registration
Statement, which, in the opinion of counsel to the Partnership, is reasonably
required in order for the Registration Statement or related Prospectus to comply
with the Securities Act, provided that if the Registration Statement is not yet
effective, the Partnership agrees to amend the Registration Statement to include
the Registrable Securities of a Holder when such information is provided.

(o) In connection with any underwritten offering, each Holder hereby agrees that
such Holder shall enter into a standard lock-up agreement covering such
Registrable Securities and for a period specified by the managing underwriter or
managing underwriters (the “Lock-Up Period”). In addition, if (A) during the
last 17 days of the Lock-Up Period, the Partnership issues an earnings release
or material news or a material event relating to the Partnership occurs or
(B) prior to the expiration of the Lock-Up Period, the Partnership announces
that it will release earnings results during the 16-day period beginning on the
last day of the Lock-Up Period, then the restrictions imposed by this
Section 3(o) shall continue to apply

 

14



--------------------------------------------------------------------------------

until the expiration of the 18-day period beginning on the issuance of the
earnings release or the announcement of the material news or the occurrence of
the material event. Each Holder agrees to execute and deliver such other
agreements as may be reasonably requested by the Partnership or the underwriter
which are consistent with the foregoing or which are necessary to give further
effect thereto. In addition, if requested by the Partnership or the
representative of the underwriters of Series A Preferred Units, Series B
Preferred Units, Other Preferred Units or Common Units issued upon conversion of
Series A Preferred Units, Series B Preferred Units or Other Preferred Units,
each Holder shall provide, within five Business Days of such request, such
information as may be reasonably and customarily required by the Partnership or
such representative in connection with the completion of any public offering of
the Series A Preferred Units, Series B Preferred Units, Other Preferred Units or
Common Units issued upon conversion of Series A Preferred Units, Series B
Preferred Units or Other Preferred Units pursuant to a Registration Statement,
unless such Holder reasonably believes that such information constitutes
material and non-public information or such Holder is otherwise subject to
confidentiality obligations with respect to the requested information. The
obligations described in this Section 3(o) shall not apply to a registration
relating solely to employee benefit plans on Form S-1 or Form S-8 or similar
forms that may be promulgated in the future, or a registration relating solely
to a transaction on Form S-4 or similar forms that may be promulgated in the
future. The Partnership may impose stop-transfer instructions with respect to
the Series A Preferred Units, Series B Preferred Units, Other Preferred Units or
Common Units issued upon conversion of Series A Preferred Units, Series B
Preferred Units or Other Preferred Units subject to the foregoing restriction
until the end of the Lock-Up Period.

(p) The Partnership will use its reasonable best efforts to comply with the
securities laws of the United States and other applicable jurisdictions and all
applicable rules and regulations of the Commission and comparable governmental
agencies in other applicable jurisdictions and make generally available to the
Holders, in each case as soon as practicable after the Effective Date (it being
understood that the Partnership shall have until at least 410 days or, if the
fourth quarter following the fiscal quarter that includes the Effective Date is
the last fiscal quarter of the Partnership’s fiscal year, 455 days after the end
of the Partnership’s then-current fiscal quarter), an earnings statement of the
Partnership (which need not be audited) complying with the provisions of Section
11(a) of the Securities Act (including, at the option of the Partnership, Rule
158).

4. Registration Expenses. All Registration Expenses incident to the Parties’
performance of or compliance with their respective obligations under this
Agreement or otherwise in connection with any Demand Registration or Piggyback
Registration (excluding any Selling Expenses) shall be borne by the Partnership,
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. “Registration Expenses” shall include, without limitation, (i) all
registration and filing fees (including fees and expenses (A) with respect to
filings required to be made with the Trading Market, (B) in connection with any
filings required to be made with the Financial Industry Regulatory Authority,
Inc. and (C) in compliance with applicable state securities or “Blue Sky” laws),
(ii) printing expenses (including expenses of printing certificates for Series A
Preferred Units, Series B Preferred Units, Other Preferred Units or Common Units
issued upon conversion of Series A Preferred Units, Series B Preferred Units or
Other Preferred Units and of

 

15



--------------------------------------------------------------------------------

printing prospectuses if the printing of prospectuses is reasonably requested by
a Holder included in the Registration Statement), (iii) messenger, telephone and
delivery expenses, (iv) fees and expenses of counsel (including local and
special), auditors and accountants (including the expenses of any “cold comfort”
letters required or incidental to the performance of such obligations) for the
Partnership, (v) Securities Act liability insurance, if the Partnership so
desires such insurance, (vi) fees and expenses of all other Persons retained by
the Partnership in connection with the consummation of the transactions
contemplated by this Agreement, (vii) the costs and expenses related to investor
presentations on any road show undertaken in connection with the marketing of
the Series A Preferred Units, Series B Preferred Units, Other Preferred Units or
Common Units issued upon conversion of Series A Preferred Units, Series B
Preferred Units or Other Preferred Units, including, expenses associated with
any electronic road show, travel and lodging expenses of the officers and
employees of the General Partner or any Group Member, (viii) the costs and
expenses of qualifying the Series A Preferred Units, Series B Preferred Units,
Other Preferred Units or Common Units issued upon conversion of Series A
Preferred Units, Series B Preferred Units or Other Preferred Units for inclusion
in the book-entry settlement system of the DTC and (ix) the fees and expenses of
the transfer agent and registrar. Except as provided herein, all Selling
Expenses shall be borne by the Selling Holders pro rata in proportion to the
number of Registrable Securities sold by each Selling Holder or as they may
otherwise agree.

5. Indemnification.

(a) By the Partnership. If underwriters are engaged in connection with any
registration referred to in Section 2, the Partnership shall provide
indemnification, representations, covenants, opinions and other assurances to
the underwriters in form and substance reasonably satisfactory to such
underwriters and the Partnership. In the event of a registration of any
Registrable Securities under the Securities Act pursuant to this Agreement, in
addition to and not in limitation of the Partnership’s obligations under
Section 7.7 of the Partnership Agreement, to the fullest extent permitted by
applicable law, the Partnership shall indemnify and hold harmless each Selling
Holder, its officers, directors and each Person who controls the Holder (within
the meaning of the Securities Act), and any agent thereof (collectively,
“Indemnified Persons”) from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including legal fees and expenses),
judgments, fines, penalties, interest, settlements or other amounts arising from
any and all claims, demands, actions, suits or proceedings, whether civil,
criminal, administrative or investigative, in which any Indemnified Person may
be involved, or is threatened to be involved, as a party or otherwise, under the
Securities Act or otherwise (collectively, “Losses”), based upon, arising out of
or resulting from any untrue statement or alleged untrue statement of any
material fact contained in the Registration Statement, preliminary prospectus,
final prospectus or issuer free writing prospectus under which any Registrable
Securities were registered or sold by such Selling Holder under the Securities
Act, or arising out of, based upon or resulting from the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading; provided, however, that
the Partnership shall not be liable to any Indemnified Person to the extent that
any such Loss arises out of, is based upon or results from an untrue statement
or alleged untrue statement or omission or alleged omission so made in

 

16



--------------------------------------------------------------------------------

such Registration Statement, preliminary prospectus, final prospectus or issuer
free writing prospectus in reliance upon or in conformity with written
information furnished to the Partnership by or on behalf of such Selling Holder
specifically for use in the preparation thereof.

(b) By Each Selling Holder. Each Selling Holder agrees, to the fullest extent
permitted by law, to severally and not jointly, indemnify and hold harmless the
Partnership, the General Partner’s officers and its directors and each Person
who controls the Partnership (within the meaning of the Securities Act) and any
agent thereof to the same extent as the foregoing indemnity from the Partnership
to the Selling Holders, but only with respect to information regarding such
Selling Holder furnished in writing by or on behalf of such Selling Holder
expressly for inclusion in such Registration Statement, preliminary prospectus,
final prospectus or free writing prospectus and any indemnification hereunder
will be limited to the amount of net proceeds received from the sale of
Registrable Securities by such Holder under such Registration Statement.

6. Facilitation of Sales Pursuant to Rule 144. Upon effectiveness of a
Registration Statement with the Commission, the Partnership shall use reasonable
best efforts to timely file the reports required to be filed by it under the
Exchange Act or the Securities Act (including the reports under Sections 13 and
15(d) of the Exchange Act referred to in subparagraph (c)(1) of Rule 144), and
take such further action as any Holder may reasonably request, all to the extent
required from time to time to enable the Holders to sell Registrable Securities
without registration under the Securities Act within the limitations of the
exemption provided by Rule 144.

7. Limitation on Subsequent Registration Rights. From and after the date hereof,
the Partnership shall not, without the prior written consent of the Holders of a
majority of the outstanding Registrable Securities, enter into any agreement
with any current or future holder of any securities of the Partnership (other
than (i) current or future Parity Holders and (ii) future holders of Common
Units who are issued such Common Units in future private placement transactions
(such holders, “New Common Unit Holders”)) that would allow such holder to
require the Partnership to include securities in any registration statement
filed by the Partnership on a basis that is senior in any way to the
registration rights granted to the Initial Holder hereunder; provided that any
such agreements with New Common Unit Holders may only grant such New Common Unit
Holders, in the aggregate, two demand registration rights that are superior to
the registration rights granted to the Initial Holder hereunder and only with
respect to Common Units, and any demand registration rights of such New Common
Unit Holders, in the aggregate, in excess of such two demand registration rights
shall be subject to the limitation in this Section 7. For the avoidance of
doubt, any registration rights granted to such New Common Unit Holders that are
senior to the registration rights granted to the Initial Holder hereunder shall
only apply with respect to the Common Units issuable upon conversion of Series A
Preferred Units, Series B Preferred Units or Other Preferred Units.

 

17



--------------------------------------------------------------------------------

8. Miscellaneous.

(a) Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Partnership of
the occurrence of any event of the kind described in clauses (ii) through (v) of
Section 3(d), such Holder shall forthwith discontinue disposition of such
Registrable Securities under the Registration Statement until such Holder’s
receipt of the copies of the supplemental Prospectus or amended Registration
Statement or until it is advised in writing by the Partnership that the use of
the applicable Prospectus may be resumed, and, in either case, has received
copies of any additional or supplemental filings that are incorporated or deemed
to be incorporated by reference in such Prospectus or Registration Statement.
The Partnership may provide appropriate stop orders to enforce the provisions of
this Section 8(a).

(b) Recapitalization, Exchanges, etc. Affecting the Series A Preferred Units,
Series B Preferred Units, Other Preferred Units and the Common Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all Partnership Interests or any successor or assign of
the Partnership (whether by merger, consolidation, sale of assets or otherwise)
which may be issued in respect of, in exchange for or in substitution of, the
Registrable Securities, including any equity securities that may be issued in
exchange for Registrable Securities in connection with any merger, consolidation
or other business combination involving the Partnership and any of its
subsidiaries, and shall be appropriately adjusted for combinations,
recapitalizations and the like occurring after the date of this Agreement. The
Partnership will not take any action, or permit any change to occur, with
respect to the terms of its securities that would materially and adversely
affect the ability of the Holders to include Registrable Securities in a
registration undertaken pursuant to this Agreement or that would adversely
affect the marketability of such Registrable Securities in any such
registration.

(c) Change of Control. The Partnership shall not merge, consolidate or combine
with any other Person unless the agreement providing for such merger,
consolidation or combination expressly provides for the continuation of the
registration rights specified in this Agreement with respect to the Registrable
Securities or other equity securities issued pursuant to such merger,
consolidation or combination.

(d) Specific Performance. Damages in the event of breach of this Agreement by a
Party may be difficult, if not impossible, to ascertain, and it is therefore
agreed that each such Party, in addition to and without limiting any other
remedy or right it may have, will have the right to an injunction or other
equitable relief in any court of competent jurisdiction, enjoining any such
breach, and enforcing specifically the terms and provisions hereof, and each of
the Parties hereby waives any and all defenses it may have on the ground of lack
of jurisdiction or competence of the court to grant such an injunction or other
equitable relief (including the requirement to post bond). The existence of this
right will not preclude any such Party from pursuing any other rights and
remedies at law or in equity which such Party may have.

(e) Amendments. This Agreement may be amended only by means of a written
amendment signed by (i) the Partnership and (ii) the Holders of 66  2⁄3% of the
then-outstanding Registrable Securities; provided, however, that no such
amendment shall adversely affect the rights of any Holder hereunder without the
consent of such Holder.

 

18



--------------------------------------------------------------------------------

(f) Notices. All notices, demands, requests and other communications required or
permitted to be given or made under this Agreement shall be in writing and shall
be deemed given or made when delivered in person or when sent by first class
United States mail or by other means of written communication to the Person at
the address described below:

(i) if to a Holder, at (A) the most current mailing or email address given by
such Holder to the Partnership in accordance with the provisions of this
Section 8(f), which addresses initially are, with respect to the Holders, set
forth opposite each Holder’s name on the signature page hereto;

(ii) if to a transferee of a Holder, to such Holder at the mailing address or
email address provided pursuant to this Section 8(f); and

(iii) if to the Partnership, One Leadership Square, 211 North Robinson Avenue,
Suite 150, Oklahoma City, Oklahoma 73102 or Email:
john.laws@enablemidstream.com, Attention: John P. Laws, notice of which is given
in accordance with the provisions of this Section 8(f).

The terms “in writing,” “written communications,” “written notice” and words of
similar import shall be deemed satisfied under this Agreement by use of email
and other forms of electronic communication. All such notices and communications
shall be deemed to have been received (i) at the time delivered by hand, if
personally delivered; (ii) the date of transmission, if such notice or
communication is delivered via facsimile or email prior to 5:00 p.m. Central
Time on a Business Day; (iii) the first Business Day after the date of
transmission, if such notice or communication is delivered via facsimile or
email (A) on a day other than a Business Day or (B) later than 5:00 p.m. Central
Time on a Business Day and earlier than 11:59 p.m. Central Time on such date; or
(iv) when actually received, if sent by any other means.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their heirs, executors, administrators,
successors, legal representatives and permitted assigns. Except as provided in
this Section 8(g), this Agreement, and any rights or obligations hereunder, may
not be assigned without the prior written consent of the Partnership and the
Holders. Notwithstanding anything in the foregoing to the contrary, the
registration rights of a Holder pursuant to this Agreement with respect to all
or any portion of its Registrable Securities may be assigned without such
consent (but only with all related obligations) with respect to such Registrable
Securities (and any Registrable Securities issued as a dividend or other
distribution with respect to, in exchange for or in replacement of such
Registrable Securities) by such Holder to a transferee of such Registrable
Securities; provided (i) the transfer of the underlying Registrable Securities
was made in accordance with the terms of the Partnership Agreement; (ii) the
Partnership is, promptly after such transfer, furnished with written notice of
the name, mailing address and email address of such transferee or assignee and
the Registrable Securities with respect to which such registration rights are
being assigned; and (iii) such transferee or assignee agrees in writing to be
bound by and subject to the terms set forth in this Agreement. The Partnership
may not assign its respective rights or obligations hereunder without the prior
written consent of each of the Holders.

 

19



--------------------------------------------------------------------------------

(h) Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute an agreement binding on all the Parties,
notwithstanding that all such Parties are not signatories to the original or the
same counterpart. Each Party shall become bound by this Agreement immediately
upon affixing its signature hereto.

(i) Applicable Law; Forum, Venue and Jurisdiction. This Agreement shall be
construed in accordance with and governed by the laws of the State of Delaware
without regard to the principles of conflicts of law that would request an
application of another state’s laws. Each of the Parties:

(i) irrevocably agrees that any claims, suits, actions or proceedings (A)
arising out of or relating in any way to this Agreement (including any claims,
suits or actions to interpret, apply or enforce the provisions of this Agreement
or the duties, obligations or liabilities among the Parties, or the rights or
powers of, or restrictions on, the Parties) or (B) asserting a claim arising
pursuant to any provision of the Delaware Act shall be exclusively brought in
the Court of Chancery of the State of Delaware (or, if such court does not have
subject matter jurisdiction, any other court located in the State of Delaware
with subject matter jurisdiction), in each case regardless of whether such
claims, suits, actions or proceedings sound in contract, tort, fraud or
otherwise, are based on common law, statutory, equitable, legal or other
grounds, or are derivative or direct claims;

(ii) irrevocably submits to the exclusive jurisdiction of such courts in
connection with any such claim, suit, action or proceeding;

(iii) agrees not to, and waives any right to, assert in any such claim, suit,
action or proceeding that (A) it is not personally subject to the jurisdiction
of such courts or of any other court to which proceedings in such courts may be
appealed, (B) such claim, suit, action or proceeding is brought in an
inconvenient forum, or (C) the venue of such claim, suit, action or proceeding
is improper;

(iv) expressly waives any requirement for the posting of a bond by a party
bringing such claim, suit, action or proceeding; and

(v) consents to process being served in any such claim, suit, action or
proceeding by mailing, certified mail, return receipt requested, a copy thereof
to such party at the address in effect for notices hereunder, and agrees that
such services shall constitute good and sufficient service of process and notice
thereof; provided, nothing in clause (v) hereof shall affect or limit any right
to serve process in any other manner permitted by law.

(j) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

 

20



--------------------------------------------------------------------------------

(k) Invalidity of Provisions. If any provision or part of a provision of this
Agreement is or becomes for any reason, invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
and/or parts thereof contained herein shall not be affected thereby and this
Agreement shall, to the fullest extent permitted by law, be reformed and
construed as if such invalid, illegal or unenforceable provision, or part of a
provision, had never been contained herein, and such provisions and/or part
shall be reformed so that it would be valid, legal and enforceable to the
maximum extent possible.

(l) Facsimile Signatures. The use of facsimile or electronic signatures affixed
in the name and on behalf of the Party executing is expressly permitted by this
Agreement.

(m) Entire Agreement. This Agreement, together with the other Transaction
Documents, constitute the entire agreement among the Parties with respect to the
subject matter hereof and supersede all prior contracts or agreements with
respect to the subject matter hereof and the matters addressed or governed
hereby or in the other Transaction Documents, whether oral or written. Without
limiting the foregoing, each of the Parties acknowledges and agrees that
(i) this Agreement is being executed and delivered in connection with each of
the other Transaction Documents and the transactions contemplated hereby and
thereby, (ii) the performance of this Agreement and the other Transaction
Documents and expected benefits herefrom and therefrom are a material inducement
to the willingness of the Parties to enter into and perform this Agreement and
the other Transaction Documents and the transactions described herein and
therein, (iii) the Parties would not have been willing to enter into this
Agreement in the absence of the entrance into, performance of, and the economic
interdependence of, the Transaction Documents, (iv) the execution and delivery
of this Agreement and the other Transaction Documents and the rights and
obligations of the parties hereto and thereto are interrelated and part of an
integrated transaction being effected pursuant to the terms of this Agreement
and the other Transaction Documents, (v) irrespective of the form such documents
have taken, or otherwise, the transactions contemplated by this Agreement and
the other Transaction Documents are necessary elements of one and the same
overall and integrated transaction, (vi) the transactions contemplated by this
Agreement and by the other Transaction Documents are economically interdependent
and (vii) such Party will cause any of its successors or permitted assigns to
expressly acknowledge and agree to this Section 8(m) prior to any assignment or
transfer of this Agreement, by operation of law or otherwise.

[Signature Pages Follow]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

    ENABLE MIDSTREAM PARTNERS, LP     By:   Enable GP, LLC,       its General
Partner     By:  

/s/ John P. Laws

      Name:   John P. Laws       Title:   Executive Vice President, Chief
Financial Officer and Treasurer 1111 Louisiana Street     CENTERPOINT ENERGY,
INC. Houston, TX 77002         Attention: Senior Vice President, General Counsel
and Corporate Secretary     By:  

/s/ Dana C. O’Brien

Fax: 713.207.0141       Name:   Dana C. O’Brien
dana.obrien@centerpointenergy.com       Title:   Senior Vice President, General
Counsel and Corporate Secretary

[Signature Page to Registration Rights Agreement]